Mr. Justice del Toro
delivered the opinion of the court.
The Centro de Detallistas of San Juan, a corporation organized under the laws of Porto Rico, filed a complaint against A. Vicente & Co., Successors of L. Villamil & Co., Successors of M. Lomba & Co., J. Ochoa y Hermano, Villar & Co., Freiría & Co., Successors of Pérez Hermanos, S. en C., Aboy, Vidal & Co., M. Lamadrid & Co., Sobrinos de Izquierdo & Co., Baquera & Co., Balasquide & Co., F. Font y Hermano, Pérez Hermanos, R. Paniagua & Co., Luiña Hermanos, Successors Benitez & Co., Cerecedo Hermanos & Co., Successors A. Suárez & Co., E. R. Pons & Co., V. Melón & Co., Sánchez Pórtela & Co., Successors of F. Juncos & Co., C. Malatrasi & Co., Cadierno Hermanos, Allés y Hermano, and B. Fernández y Hermano for the'purpose of having the district court decree that the only system of weights to which commercial transactions in Porto Rico are subject is the metric system, *847and that the resolution adopted by the defendant firms is illegal and null.
The essential facts of the complaint are that the defendants, who are wholesale merchants, on February 1, 1910, entered into an agreement, of which retail merchants were notified, stating that from March 1 next they would establish the rule of fixing their prices on all articles sold by weight for each 45.3597 kilograms, equivalent to 100 American pounds.
“That such agreement,-by changing the legal system of weights and imposing one which is arbitrary, capricious, and detrimental to the progress of the commercial transactions of retail provision merchants, and which is made without the authorization of the plaintiff, prejudices the interests of all retail provision merchants of this Centro de Detallistas, and of each and every member thereof; and
“That the plaintiff appointed a committee to come to an understanding with the defendants, the latter having refused to adopt the metric system, and to revoke their resolution.”
The defendants, with the exception of H. Santos, Pérez Hermanos, and A. Suárez & Co., demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action. The court sustained the demurrer, and as the plaintiff stated that they could adduce no further facts, the court directed that the decision thereof should be entered as a judgment. This was done, and from such judgment, entered November 5, 1910, the present appeal was taken.
Notice of the appeal having been served on all the attorneys for the defendants on November 14, 1910, it was filed the same day in the office of the secretary of the district court, and the transcript of the record having been filed in this court both parties fully argued the appeal on its merits in their briefs.
We have carefully studied the transcript of the record and the briefs filed by the parties, and are of the opinion that the judgment dismissing the complaint, because it did not state facts sufficient to constitute a cause of action, is well grounded and should be affirmed.
*848Two fundamental reasons exist therefor.
The first is, that having studied the resolution of the defendant merchants it does not appear to he in open conflict with the provisions of sections 230 and 240 of the Political Code.
The second one is, that although it should be concluded that such was the case, it is not alleged in the complaint that a single specific and positive act detrimental to the plaintiff has been committed, and therefore no grounds exist for a judicial controversy to be decided by the courts. Notwithstanding that the complaint was filed on May 10, 1910, it is not stated therein that the resolution adopted by the defendants on February 1, 1910, to become effective March 1 of the same year, was carried into effect.
See the case of The Property Owners’ League v. The City of San Juan, 14 P. R., 85, decided by this court on February 12, 1908, wherein this last question has been fully treated and decided in a clear and precise manner.
We do not think it necessary to consider the other phases of this case. The appeal cannot be sustained and the judgment appealed from should be affirmed.

Affirmed.

Mr. Justice Wolf concurred.
Mr. Chief Justice Hernández dissented.
Justices MacLeary and Aldrey did not take part in the decision of this case.